          Case 3:21-cr-00253-FAB Document 11 Filed 08/17/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO


 UNITED STATES OF AMERICA

        Plaintiff,
                                                          Case No. 3:21-cr-00253 (FAB)
                        v.

 [1] YAMIL VARGAS-SANTIAGO

        Defendant(s).




                                            ORDER

       The Report and Recommendation filed on August 5, 2021, ECF No. 10 on defendant’s

Rule 11 proceeding held before Magistrate Judge Marcos E. Lopez on July 22, 2021, to which no

opposition has been filed, has been considered de novo and APPROVED.

       The Court finds that the plea was entered voluntarily and intelligently, with awareness of

the rights and the consequences of pleading guilty and that it contains all the elements of the

offense charged in the information. Accordingly, the guilty plea of defendant as to count 1 of the

Information is accepted. This case was referred to the Probation Office for preparation of a

Presentence Investigation Report on July 22, 2021.

       Sentencing hearing reset for October 21, 2021 at 9:00 a.m. using VTC.

       IT IS SO ORDERED.

       In San Juan, Puerto Rico, this 17th day of August 2021.

                                             s/Francisco A. Besosa
                                             FRANCISCO A. BESOSA
                                             United States District Judge
